Citation Nr: 0524767	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. Clarence E. Carnahan


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1974, to include service in Vietnam from July 1970 to April 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in June 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of the hearing and 
RO hearing testimony are associated with the claim file.

During the initial review of this appeal, the Board remanded 
the case to the RO for additional development.  The RO 
completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran is diagnosed with PTSD.  The evidence of 
record does not confirm his claimed stressors.

2.  The evidence of record does not show PTSD to have been 
caused or made worse by active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (RO) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction RO decision on a 
claim for VA benefits.  In the present case, the unfavorable 
RO decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
VA satisfied its duty to notify by means of a January 2004 
letter from the RO to the veteran pursuant to a Board remand.  
The letter informed the veteran of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  Although the letter was fully content-compliant, it was 
not time-compliant.  Thus, the Board must test this error for 
prejudice to the veteran.  In light of the fact that the 
letter was content-complaint, the Board need only address the 
prejudicial impact, if any, of the timing-of-notice error.  A 
timing-of-notice error, however, is not the type of error 
that has the natural effect of producing prejudice.  
Consequently, prejudice must be specifically pled by the 
claimant.  Mayfield, 119 Vet. App. at 123.  The claim file 
reflects no record of any assertion of prejudice by the 
veteran or his representative or any assertion that 
additional evidence would have been provided had the VCAA 
notice been time-compliant.  In fact, some of the veteran's 
written submissions expressed frustration over his having 
submitted reiterations of evidence already submitted.  
Further, the claim file reflects that the veteran fully 
participated in the adjudication of his claim throughout the 
adjudication process, and that any error was cured.

Upon receipt of his claim in August 1999, the RO provided him 
a PTSD Stressor Letter, which reflected precise questions 
designed to elicit the information needed to develop and 
support his claim.  The March 2000 rating decision and the 
statement of the case (SOC) fully explained the reasons and 
bases why the claim was denied.  As noted above, pursuant to 
the Board remand, the veteran was issued a content-compliant 
VCAA letter, his claim was further developed, and he 
submitted additional written submissions in support of his 
claim.  While the veteran contests the denial of his claim, 
there has not been any claims of prejudice related 
specifically to the timing of the VCAA notice letter.  Thus, 
in the absence of any specific claims of prejudice, and in 
light of the development actions taken pursuant to the Board 
remand, the Board finds that the veteran has meaningfully 
participated in the adjudication of his claim, and that any 
timing-of-notice error was rendered harmless by the curative 
actions on remand.  Id.; see also Conway v. Principi, 353 
F.3d 1369, 1373-74 (Fed. Cir. 2004).

VCAA duty to assist

The RO provided the veteran a stressor questionnaire to guide 
him with the presentation of his claimed stressor, obtained 
his VA treatment records, and provided the veteran's stressor 
information to the U.S. Marines Corps Personnel Management 
Support Branch for research and, if available, confirmation.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that was acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim, 38 C.F.R. § 3.159(c), and that he has received proper 
VA process.

Factual background

An April 1998 VA treatment note reflects that Dr. Carnahan 
entered a diagnosis of PTSD.  Dr. Elizabeth A. Lee, Ph.D., a 
private provider, rendered a multi-axial diagnosis in April 
2001 which included an Axis I diagnosis of PTSD, and an Axis 
II diagnosis of Schizotypal personality disorder.  Dr. Lee 
opined that, due to the veteran's youth, his exposure to 
death and macabre practical jokes early in his enlistment 
overwhelmed his coping abilities and left him severely 
traumatized.

In numerous submissions and his testimony at the field and 
Travel Board hearings, a fair summation of the veteran's 
claimed stressors is that, although his Military Occupation 
Specialty was Camp Cook for the 1st Marine Medical Battalion, 
1st Marine Division, he was exposed to several traumatic 
events during his tour in DaNang, Vietnam.  The overlying 
general stressor which he claims is that the mess hall was 
located adjacent to the graves registration structure where 
KIAs were processed.  The veteran related that his mess hall 
duties exposed him to the constant comings and goings of the 
helicopters which ferried the wounded and KIAs, and that he 
heard the painful moaning of the wounded and observed the 
off-loading of the dead, which the veteran related frequently 
reeked foul odors.  He also delivered meals to the marines 
who were recuperating from their wounds, one of whom died the 
night after the veteran befriended him, and sought his 
companionship and consolation.  The veteran remembered that 
part of the marine's treatment was amputation of one of his 
legs.  The veteran also asserted that, though not originally 
a part of his duties, he extemporaneously helped carry dead 
marines to the morgue to prevent one marine from dragging the 
liter which bore the corpse, which he considered 
disrespectful to the dead.  The one event which defined the 
veteran's Vietnam experience, however, was completely 
unrelated to his duties.  To try and fit in with his 
comrades, he drank with them one night and got drunk.  After 
falling asleep, or passing out, he was "sacked," which 
involved zipping him up in a body bag and leaving him in the 
morgue.  The veteran awoke in the morgue amongst KIAs.  The 
veteran related that afterwards, to show that the prank had 
not shaken him, he volunteered to work graves registration, 
where he was exposed to processing marines killed in action.

Development actions by the RO revealed a marine with the name 
provided by the veteran who was KIA.  This particular marine, 
however, was DOA and did not receive any treatment prior to 
his death.  The veteran's personnel records reflect no 
entries or indirect references which indicate that he 
performed any duties other than those of a cook or mess 
attendant.  His performance ratings for the time period he 
was in Vietnam are reflected solely by numerical values.  
Narrative summaries are reflected only for his stateside 
assignment after his return from Vietnam.  Command 
Chronologies of the First Medical Battalion provided by the 
U.S. Marine Personnel Management Support Branch reflect no 
entries which lend any support to the veteran's claimed 
stressors.  The chronologies merely reflect the general 
mission of the medical battalion and the number of battle 
casualties admitted for that particular month.  The casualty 
statistics were not broken out into killed and wounded.

At the Travel Board hearing, Dr. Carnahan, a board certified 
psychiatrist, related that, in his opinion, the veteran's 
symptoms were consistent with PTSD, and he emphasized that a 
field medical battalion was not a hospital but a triage 
station where all casualties were brought for processing and 
where the wounded were stabilized and then transferred to a 
hospital.  Dr. Carnahan also shared anecdotal evidence he had 
garnered from other marines over the years that, in the 
field, one does whatever job needs doing, regardless of 
occupation specialty.  The veteran related that he realized 
early on that promotion had nothing to do with mental prowess 
but the jobs one volunteered to do.  He related that he only 
worked in the general mess for a couple of months, then he 
volunteered for a staff position which got him into the 
wards.  It was there that he served meals to the patients and 
also helped the corpsmen sit the patients up so they could 
eat and he even changed the beds and rendered other patient 
assistance.  The veteran related that, after the sacking 
incident, he volunteered as a night baker to get away from 
the guys he thought were messing with him.  He related that 
the damage to his psyche was pretty much done by the first 
six months of his tour, and that he did not really remember 
much of the latter half of his tour in Vietnam.

In his response to the April 2005 supplemental SOC, the 
veteran provided a written submission which clarified some 
earlier assertions, an article on the purposed of a field 
medical battalion, and the duties of a field cook assigned to 
the medical battalion.  The veteran related that the attorney 
who formerly represented him misunderstood him, and that he 
never claimed that the medical compound came under rocket 
attack.  What he actually related was that he could see 
rocket attacks in the distance, and that meant that more KIAs 
and WIAs would soon be arriving at the compound, all of which 
he would have to observe.  The veteran described how his 
daily actions conformed with the duties of a cook.  His main 
assertion is that the performance of his daily duties kept 
him in sight of graves registration and exposed to the 
arrivals and departures of the helicopters. 

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service.  Id.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Further, the veteran's uncorroborated 
testimony is not sufficient to verify the stressor.  Cohen, 
10 Vet. App. at 146-47 (Board must make finding of 
credibility of appellant's testimony).

Analysis

The Board has reviewed all of the veteran's submissions and 
evidence developed on remand and is constrained to find that 
the claimed stressors simply are not confirmed.  The Board 
notes that the veteran's meticulous description of his daily 
duties in his May 2005 statement repetitively focused on his 
ability to see the structure where he related that KIAs were 
processed and the arrival of the helicopters but not his 
personal involvement with KIAs as asserted in earlier 
statements.  Dr. Carnahan's testimony on the operation of a 
Marine field medical battalion, as he candidly observed, was 
based on information received from other marines and was not 
based on the veteran's actual experience.  In the absence of 
a confirmed stressor to support the PTSD diagnosis, the Board 
finds the evidence of record preponderates against the claim.  
38 C.F.R. §§ 3.303, 3.304(f). 


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


